Title: To James Madison from James Monroe, 14 September 1813
From: Monroe, James
To: Madison, James


Dear Sir
Sepr 14. 1813.
I shall set out back for Washington on monday, on which day I shall be with you. The languid state in which I have been, on the edge of indisposition without being actually sick, with much interruption by business, have prevented my executing any of the duties expected of me here of a public nature. I hope however to dispatch the most interesting of it to day. Respectfully & sincerely yours
Jas Monroe
Letters from Mr Wa[r]den, Thos. Barlow & Mr Lee, the Duplicates of which have long since been recd., were brot. by Mr Doolitle. He claims the payment of his expences and perhaps some reward for his services, as appears by Mr Barnetts letter enclosed.
Latrobe claims also 100 dolrs for services renderd the dept. of State after, his salary ceas’d.
I suppose both claims must be allowed.
Mr Crawford’s letter is inclosed.
